 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Plaintiff,

TAMBHIA TUCKER,

Defendant.

 

APPEARANCES

RICHARD P. DONOGHUE
United States Attorney
Eastern District of New York
271 Cadman Plaza East
Brooklyn, NY 11201

By: F. Turner Buford
Attorney for the Plaintiff

ALLEGRA GLASHAUSSER

Federal Defenders of New York, Inc.
1 Pierrepont Plaza, 16 Floor
Brooklyn, N.Y. 11201

(212) 417-8739

Attorney for Tambhia Tucker

Xx

18 CR 0119 (SJ)

MEMORANDUM
AND ORDER

Tambhia Tucker (“Defendant” or “Tucker”) is charged with

Conspiracy to Commit Hobbs Act Robbery and Attempted Hobbs Act

Robbery under 18 U.S.C. § 1951 as well as with Possessing, Brandishing and

 

O49

 

 

 
 

I.

Discharging a Firearm During Crimes of Violence under 18 U.S.C. §
924(c)(1)(A) stemming from a robbery that took place on August 14, 2017 at
a Brooklyn gas station and auto repair shop. Tucker moves to preclude the
Government from introducing ballistics and DNA evidence through expert
testimony, citing concerns over the reliability of the methods used. In making
this challenge, the Defendant relies largely on a report by the President's
Council of Advisors on Science and Technology (“PCAST”), which
highlights important shortcomings in the field of forensic science, including
ballistics and DNA testing. Tucker also moves this court to dismiss the 924(c)
count (“Count Three”) from the indictment on the grounds that neither
conspiracy to commit or attempted Hobbs Act robbery are categorically
crimes of violence following U.S. v. Davis, 1239S. Ct. 2319 (2019). Based on the
following reasons, the parties’ submissions, and arguments made on the
record, the Defendant’s motions to exclude the Government's ballistics and
DNA expert testimony are DENIED and the Defendant’s motion to dismiss
Count Three is GRANTED.

Relevant Background

Tucker is alleged to have been one of two perpetrators of an attempted
armed robbery of a Brooklyn gas station on August 14, 2017. (Dkt. No. 8.)

The Government alleges Tucker and his co-conspirator engaged in a

2

 

-O4¢

 

 

 
 

 

shootout with the owner of the gas station before fleeing the scene. (Dkt. No.
37.) Fired bullets, casings, and bullet fragments from the shootout were
collected and analyzed by the New York City Police Department (“NYPD”).
(Id.) The NYPD also recovered a hat and bandana allegedly worn by the
perpetrator of the attempted robbery which were later tested by the Office of
the Chief Medical Examiner for New York City (“OCME”). (Id.) The OCME
determined with a high degree of certainty that Tucker was included as a
contributor to the DNA recovered from both the hat and the bandana. (Id.)
Defense now seeks to preclude Government expert testimony introducing
this evidence on the grounds that both the ballistics and DNA analyses are
unreliable.
Il. Defendant’s Motions to Preclude Evidence
a. Legal Standard Governing Expert Opinion
Federal Rule of Evidence 702 allows for the admission of a qualified
expert’s testimony when:
a) the expert's scientific, technical, or other specialized
knowledge will help the trier of fact to understand the
evidence or to determine a fact in issue;
b) the testimony is based on sufficient facts or data;
c) the testimony is the product of reliable principles and
methods; and

d) the expert has reliably applied the principles and methods
to the facts of the case.

 

 

P0045

 

 

 
 

Fed. R. Evid. 702. At issue is the reliability of the ballistics and DNA analysis
procedures used in the instant investigation. In determining reliability, the
Court employs a “flexible” inquiry that considers the following factors:
[a] the theory’s testability;
[b] the extent to which it has been subjected to peer review
and publication;
[c] the extent to which a technique is subject to standards
controlling the technique’s operation;
[d] the known or potential rate of error; and
[e] the degree of acceptance within the relevant scientific
community.
See United States v, Romano, 794 F.3d 317, 330 (2d Cir. 2015) (quoting Daubert
v, Merrell Dow Pharmaceuticals, Inc. 509 U.S, 579, 593-94 (1993) (internal
quotations omitted). These factors are intended to be “helpful, not
definitive,” and this Court retains “broad latitude” to determine the
reliability of testimony. Kumho Tire Co., Ltd. V. Carmichael, 526 U.S. 137, 142,
151-52 (1999).
b. Ballistics Analysis and the PCAST Report
The Government seeks to elicit expert testimony from NYPD Detective
Matthew Parlo at trial to demonstrate that “the deformed bullets and bullet
fragments found at the crime scene came from a minimum of three different

firearms.” (Dkt. No. 37 at 4.) This testimony is directly relevant as to whether

the perpetrator discharged a firearm in furtherance of the attempted robbery,

 

P4a

 

 

 
 

 

triggering a ten-year mandatory minimum under 18 U.S.C. § 924(c)(1)(A) (ii).
Defendant seeks to preclude this testimony on the grounds that firearms
identification is “subjective, unreliable and unverified,” (Dkt. No. 30 at 13.)
and because Parlo applied the methods in an unreliable way. (Dkt. No. 49 at
3.).

Defendant acknowledges that courts have historically allowed testimony
on ballistics identification. See e.g., United States v. Smalls, 719 F. Appx. 83, 85-
86 (2d Cir. 2018); United States v. Gil, 680 F. Appx. 11, at 13-14 (2d Cir. 2017);
United States v. Williams, 506 F.3d 151, 161-62 (2d Cir. 2007), United States v.
Ashburn, 88 F. Supp. 3d 329, 244 (D.NJ 2015); United States v. Barnes, No. S9
04 CR. 186 (SCR), 2008 WL 9359654 (S.D.N.Y. 2008) Nonetheless, Defendant
argues that “courts have [not] seriously considered all aspects of the field's
development, or tested its reliability since the PCAST report decided it was
not foundationally valid...” (Dkt. No. 30 at 18).

The PCAST Report, along with the bulk of literature submitted to the
Court questioning the validity of ballistics identification, focuses on the
ability of examiners to match bullets and casings to a particular firearm. See
e.g., PRESIDENT’S COUNCIL OF ADVISORS ON SCIENCE AND TECHNOLOGY ON
FORENSIC SCIENCE IN CRIMINAL COURTS, FORENSIC SCIENCE IN FEDERAL

Courts: ENSURING SCIENTIFIC VALIDITY OF FEATURE-COMPARISON METHODS

5

 

 

Pe

 

 

 
 

 

 

Pte

 

 

104-114 (2016) (the “PCAST Report”); NATIONAL RESEARCH COUNCIL,
STRENGTHENING FORENSIC SCIENCE IN THE UNITED STATES: A PATH FORWARD
153 (2009) (the “NRC Report”). This is done by microscopically comparing
markings on fired bullets that are supposedly unique to a specific firearm.
PCAST Report at 11. Over time, the validity of this method has increasingly
come under fire by credible members of the scientific community concluding
that further study is required. See Id. at 111; NRC Report at 154 (“Individual
patterns from manufacture or from wear might, in some cases, be distinctive
enough to suggest one particular source but additional studies should be
performed...”).

However, in this case, the Government does not seek to elicit testimony
that any bullets were fired from any specific firearm (the subject of PCAST’s
criticism) but rather that the bullets were fired from three different guns.
(Dkt. No. 37.) Parlo’s conclusion is based on “observed disagreement of class
characteristics.” Tr. at 27 (emphasis added). “Class characteristics” include
“caliber (the diameter of a bullet), number of lands and grooves (lands are
the spaces between grooves on the inside of the barrel) and direction of
rifling twist.” (Dkt. No. 30 at 5.) Guns of different makes produce distinct
class characteristics that are “permanent and predetermined before

manufacture,” and common to all guns of that make. PCAST Report at 11.

6

 

 
 

While one cannot determine whether a bullet came from a specific gun using
class characteristics, one can determine whether bullets were fired from the
same type of gun. Therefore, by grouping recovered bullets by their shared
class characteristics, an examiner can determine the minimum number of
contributing guns.1

Neither the PCAST Report or the NRC Report challenged the
foundational validity of the “simpler between-class comparisons.” PCAST
Report at 112 fn. 335; see also NRC Report at 154 (“The committee agrees that
class characteristics are helpful in narrowing the pool of tools that may have
left a distinctive mark.”) (quoted in the PCAST Report at 105, fn. 316).
Following the relatively routine identification of certain class characteristics
(i.e. rifling pattern, numbers of lands and grooves, and caliber), Parlo’s
conclusion is ultimately the result of a simple logic problem.

However, the Court is troubled by Parlo’s claim that a second examiner
conducts their own “independent examination” and comes “to their own
conclusion” before comparing results, all without taking a single note.

(Transcript from Hearing on 6/18/2019 at 28, 73.) (Hereafter “Tr.”) To

 

1 This method can only determine the minimum number of contributing guns because
without comparing individual characteristics, there would be no way to determine if
multiple guns of the same make were used at the scene of a crime. Defense counsel took
issue with this, but the Court cannot see why this is relevant to the conclusion Parlo is
offering. (See Dkt. No. 49 at 2, 9.)

 

 

 

 

 
 

 

independently verify Parlo’s conclusion without notes, the second examiner
would have had to examine about 30 deformed bullets, casings, or bullet
fragments. (Tr. at 69.) They would have had to mentally record at least three
class characteristics (or the inability to do so) for each, and then group them
by shared characteristics before finally comparing those results to Parlo’s.
Assuming arguendo that this is even possible for an ordinary mind,
performing such an analysis without reference to a single note ina criminal
investigation in which a person’s liberty is at stake is reckless to say the least.

That said, because Parlo’s own analysis of class characteristics was
relatively routine, well-documented, and will be subject to cross-
examination as well as potential competing expert testimony, the motion to
preclude is denied. The Court has carefully considered Defendant's
arguments against the foundational validity of ballistics identification and
finds them inapplicable to the instant case. Defendant's request to limit
Parlo’s testimony is also denied as it does not comport with the evidence that
the government seeks to introduce. However, the Government shall produce
any notes, photographs, sketches, or other materials used by Parlo and the
second examiner in coming to their conclusions. Lastly, the Government's

motion to exclude Defendant's expert from testifying at trial altogether is

 

Be Oae

 

 

 
 

denied as his testimony may be helpful to the jury to assess Parlo’s findings
and potentially consider alternative findings.
c. STRmix DNA Analysis

The Defendant further moves this Court to preclude expert testimony
regarding the results of STRmix DNA analysis of a bandana and hat
recovered as evidence related to the instant offense, or to alternatively order
a Daubert hearing on the matter. (Dkt. No. 39 at 3) While Daubert hearings are
“highly desirable to enable the parties to present expert evidence and to test
credibility through cross examination,” Borawick v0. Shay, 68 F.3d 597, 608 (2d
Cir, 1995), it is not necessary with regards to the admission of the STRmix
DNA evidence in this case.

The court recognizes that there may be gaps in the understanding of the
full reliability of STRmix and probabilistic genotyping more broadly.
However, these knowledge gaps generally relate to the tools’ capabilities to
analyze DNA mixtures that contain several different contributors and only a
low-level contribution from the minor contributor. See e.g., PCAST Report at
80 (“these methods appear to be reliable for three-person mixtures in which
the minor contributor constitutes at least 20 percent of the intact DNA in the
mixture”). And in recent years, the confidence in the reliability of STRmix

has only grown. See Bright JA, et al., “Internal validation of STRmix - A multi

9

 

#49

 

 

 

 
 

 

laboratory response to PCAST,” 34 FORENSIC SCIENCE
INTERNATIONAL: GENETICS 11 (2018) (presenting a compilation of
results of internal validation studies by thirty-one laboratories that use
STRmix). In the instant case, the two DNA samples were each two-person
mixtures, According to the OCME analyst, one sample contained a 97 percent
contribution from the “Male Donor,” alleged to be the defendant, while the
other contained a 16 percent contribution. (Dkt. No. 42 at 3.) Even the PCAST
report, heavily relied on by the defense to criticize STRmix, does not seem to
challenge its reliability in this context. See PCAST Report at 80, fn. 216 (“The
methods can also be reliably applied to single-source and simple-mixture
samples, provided that...the proportion of the minor contributor is not too
low (e.g. at least 10 percent.”).)

STRmix is currently in use in over forty states and federal laboratories in
the United States and in at least thirteen other countries. See United States v.
Christensen, No. 17-CR-20037-JES-JEH, 2019 WL 651500 (C.D. Ill. Feb. 15,
2019); People v. Lopez, Index No. 3927/16, slip op. at 3 (N.Y. Sup. Ct. Apr. 27,
2018) (Bartley, J.). The software and its underlying principles have been peer-
reviewed in more than 90 articles. United States v. Pettway, No. 12-CR-1035
(1), (2), 2016 WL 6134493, at *2 (W.D.N.Y. 2016). Knowledgeable bodies have

evaluated the software and approved its use, such as the DNA Subcommittee

10

 

fa

 

 

 

 
 

of the New York State Commission on Forensic Science, a group of “experts
in various scientific disciplines related to DNA analysis...” People v. Bullard-
Daniel, 54 Misc. 3d 177, 183 (N.Y. Sup. Ct. 2016).

Courts have overwhelmingly admitted expert testimony based on
STRmix results. See e.g., United States v. Christensen, No. 17-CR-20037-JES-
JEH, 2019 WL. 651500 (C.D. Il. Feb. 15, 2019); United States v. Oldman, Case
No. 18-CR-0020-SWS, Docket No. 227, slip op. (D. Wyo. Dec. 31, 2018); United
States v. Russell, No. CR-14-2563 MCA, 2018 WL 7286831 (D.N.M. Jan. 10,
2018); United States v. Pettway, No. 12-CR-103S, 2016 WL 6134493 (W.D.N.Y.
Oct. 21, 2016). However, the Defendant did cite to one forthcoming opinion
that has since been released in which Judge Neff in the Western District of
Michigan precluded the Government from introducing STRmix results
found by the Michigan State Police lab. United States v. Daniel Gissantaner,
Case No. 1:17-cr-130 (W.D. Mich. Oct. 16, 2019). In Gissantaner, Judge Neff
appointed two independent experts to review the evidence and offer their
opinions. One expert approved of the procedures used, while a second
expert, Dan E. Krane, PhD, raised issues of concern that Judge Neff
ultimately found persuasive. At least two facts render Krane’s opinion

inapplicable in this case.

11

 

G
es

S

 

 

 
 

Most importantly, the mixture at issue in Gissantaner was composed of
three contributors and only a seven percent contribution from the Defendant.
Gissantaner at 2-3. As stated previously, the PCAST report found that such
mixtures have not yet been proven foundationally valid. PCAST Report at
80. While other experts may disagree with this conclusion, this was key to
Dr. Krane’s analysis. Gissantaner at 44. In contrast, both mixtures at issue in
this case are alleged to have come from only two contributors—one
composed of 97 percent of the defendant’s DNA and the other composed of
16 percent of the defendant’s DNA. (Dkt. No. 42 at 3.)

Second, Krane had serious concerns about the independent validation
study performed at the Michigan State Police (MSP) Laboratory. Krane
ultimately found that, “[t]he evidence sample in this case seems to fall
outside of (below) the ranges of %-contribution and quantity-of-template-
contributed for which the MSP Laboratory has validated STRmix.” (Id. at 40)
Krane was also concerned that the study “did not indicate what the false-
positive and the false negative rates were, which would be especially helpful
with respect to the very marginal samples.” (/d. at 33.)

Here, the OCME use of the software appears properly validated for the
mixtures at issue in this case. See Dkt. No. 39 at 7-8 (“STRmix was internally

validated by OCME for mixtures of two or three people. Four person

12

 

B-048

 

 

 
 

mixtures failed OCME’s STRmix validation.”) (emphasis added). The OCME
validation study “encompassed 14 studies which included the testing of over
600 samples and over 4,000,000 comparisons to true and non-contributors.”
(Dkt. No. 42-1 at {{ 18-19.) The study also calculated and publicly reported
a false positive rate for “2- and 3-contributor samples.” (Dkt. No. 42 at 17 Mm
3.) Ultimately, Krane’s concerns regarding the MSP STRmix analysis are not
persuasive in the instant case.

This Court acknowledges the concerns surrounding the fast-expanding
use of probabilistic genotyping. However, those concerns pertain to the
ceiling of this technology’s potential, while the testing of most single source
and simple mixtures appears to be the well-accepted floor in the forensics
community. For that reason, the Defendant's motion to preclude is denied,

Defendant's Motion to Dismiss Count Three

Tucker moves this Court to dismiss Count Three of his indictment, which
alleges he discharged a firearm in furtherance of a “crime of violence” in
violation of Section 924(c). 18 U.S.C. § 924(c)(1)(A). The crimes of violence on
which the charge is predicated are Count One (Conspiracy to Commit Hobbs
Act Robbery) and Count Two (Attempted Hobbs Act Robbery). (Dkt. No. 8.)

Section 924(c) defines a “crime of violence” as a felony that:

13

 

O48

 

 

 
 

(A) has as an element the use, attempted use, or threatened use of
physical force against the person or property of another, or

(B) that by its nature, involves a substantial risk that physical force
against the person or property of another may be used in the course
of committing the offense.

18 U.S.C. § 924(c)(3). In Davis, the Supreme Court ruled that subsection (B)
(the residual clause”) was unconstitutionally vague. 139 S. Ct. at 2336, Asa
result, to qualify as a crime of violence under 924(c), a crime must have “as
an element the use, attempted use, or threatened use of physical force.” 18
U.S.C. § 924(c)(3)(A) (“the elements clause”). Following Davis, it is clear that
Hobbs Act conspiracy is not categorically a crime of violence and therefore,
Count One can no longer support a 924(c) charge. See United States v. Barrett,
937 F.3d 126, 129 (2d Cir. 2019). Thus, the dispositive issue in this motion is
whether attempted Hobbs Act Robbery is necessarily a crime of violence.
a. Legal Standard

In determining whether a crime “has as an element the use,
attempted use, or threatened use of physical force,” this Court must
apply the “categorical approach.” United States v. Hendricks, 921 F.3d 320,
327 (2d Cir. 2019). In doing so, the Court, “dofes] not consider the
particular facts of the underlying crime” but rather asks “whether the

minimum criminal conduct necessary for conviction under a particular

14

 

“O42

 

 

 

 
 

statute necessarily involves violence.” (Id.) Determining the minimal
conduct necessary for conviction, “requires more than the application of
legal imagination to the statute’s language.” United States v. Hull, 890 F.3d
51 (2d Cir. 2018) (quoting Gonzales v. Duenas-Alvarez, 549 U.S, 183, 193
(2007). “To show that a particular reading of the statute is realistic, a
defendant ‘must at least point to his own case or other cases in which the
.. courts in fact did apply the statute in the .. manner for which he
argues.” (Id.)

An attempt conviction has two elements:? 1) intent to commit the
underlying crime and 2) taking a substantial step toward its completion.
See United States v. Gagliardi, 506 F.3d 140, 150 (2d Cir. 2007). A
“substantial step” must be “something more than mere preparation, yet
may be less than the last act necessary before the actual commission of
the substantive crime.” United States v. Farhane, 634 F.3d 127, 147 (2d Cir.
2011). In the case of robbery, the Second Circuit has found
“reconnoitering the place contemplated for the commission of the crime”

or possession of “paraphernalia to be employed in the commission of the

 

2 There is also a jurisdictional element to attempted Hobbs Act robbery that is not relevant

to this analysis.

15

 

P49

 

 

 

 
 

 

 

P0469

 

 

 

crime,” to be sufficient to constitute a “substantial step.” United States v.
Jackson, 560 F.2d 112, 120 (2d Cir. 1977).
b. Discussion

As an initial matter, the Second Circuit has not addressed whether
attempted Hobbs Act robbery is a crime of violence under Section 924(c) and
the Court is aware of only two district court opinions in this Circuit to have
done so. See United States v. Jefferys, Case No. 18-CR-359 (KAM) (E.D.N-Y.
Oct. 11, 2019); United States v. Alfonso, 2019 WL 1916199 (D. Conn. Apr. 30,
2019). In Jeffreys, the court held that attempted Hobbs Act robbery was
categorically a crime of violence, while in Alfonso, the court decided that it
was not. (Id.) However, in Jeffreys, defense counsel failed to fully brief the
issue and it was not properly before the court. Jeffreys, Case No. 18-CR-359
(KAM) (“the defendant [does not] actually apply the categorical approach,
or Davis, to provide a jurisprudential foundation for his argument.”). As a
result, the Jeffreys court never applied the categorical analysis itself. Rather,
Jeffreys states that “[t]he Second Circuit has.. indicated that where a
substantive offense is a crime of violence under 924(c), an attempt to commit
that offense similarly qualifies under the elements clause.” (Id. at 18.) (citing
United States v. Scott, 681 F. App’x 89, 95 (2d Cir. 2017).) Other courts have

made similarly broad rulings. See e.g., United States v. St. Hubert, 909 F.3d 335,

16

 

 
 

351 (11th Cir. 2018) (”...even if the completed substantial step falls short of
actual or threatened force, the robber has attempted to use actual or
threatened force because he has attempted to commit a crime that would be
violent if completed.”); Hill, 877 F.3d at 718-19 (7th Cir. 2017) (“When a
substantive offense would be a violent felony under § 924(e) and similar
statutes, an attempt to commit that offense also is a violent felony.”).

Such an absolute rule (i.e. that an attempt to commit any violent crime
will necessarily be itself a violent crime) seems at odds with the requirements
of the categorical analysis in which a court must examine “the minimum
criminal conduct necessary for conviction under a particular statute.”
Hendricks, 921 F.4d at 327 (emphasis added). This is especially true given the
“wide[]...ambit of attempt liability,” under federal law. Farhane, 634 F.3d 127,
146 (2d Cir. 2011). Further, the Second Circuit case that Jeffreys offered in
support does not make such a generalization but rather states that
“Ta]ttempted murder in the second degree is a crime unmistakably involving
an attempted use of physical force,” and relies on precedent that was
overturned in Davis. Scott, 681 F. App’x 89 (“ Under the principles established
in Elder, the conspiracy to commit that crime is itself a crime of violence.”)

(citing United States v. Elder, 88 F.3d 127 (2d Cir. 1996).

17

 

B-G48

 

 

 

 
 

 

 

For these reasons, this Court concurs with Judge Pryor and two other
judges of the 11th Circuit that, “it is incorrect to say that a person necessarily
attempts to use physical force within the meaning of 924(c)’s elements clause
just because he attempts a crime that, if completed would be violent.” United
States v. St. Hubert, 918 F.3d 1174, 1212 (11th Cir. 2019) (Jill Pryor, J., joined
by Wilson and Martin, JJ., dissenting from the denial of rehearing en banc).
The Court now turns to the categorical analysis.

Relying on Jackson, the defense reasonably interprets “surveillance” as the
“minimum criminal conduct,” necessary to convict for attempted Hobbs Act
robbery. (Dkt. 52 at 3). Thus, the question becomes whether a person
conducting surveillance of a target with the intent to commit robbery
necessarily uses, attempts to use, or threatens the use of force. This Court
finds Judge Pryor persuasive on the point:

We can easily imagine that a person may engage in an overt
act—in the case of robbery, for example, overt acts might
include renting a getaway van, parking the van a block from
the bank, and approaching the bank’s door before being
thwarted—without having used, attempted to use, or
threatened to use force. Would this would-be robber have
intended to use, attempt to use, or threaten to use force? Sure.
Would he necessarily have attempted to use force? No.

St. Hubert, 918 F.3d 1174, 1212 (Pryor, dissenting from the denial of rehearing

en banc) (emphasis in original).

18

 

 

 

 

 
 

As Tucker has pointed out, in the Second Circuit, even less severe
conduct, such as “reconnoitering”’ a target location or possessing
“paraphernalia to be employed in the commission of the crime,” can
constitute a substantial step and lead to an attempt conviction. See Jackson,
560 F.2d at 120. Accordingly, in agreement with Alfonso, this court finds that
given the broad spectrum of attempt liability, “the elements of attempt to
commit robbery could clearly be met without any use, attempted use, or
threatened use of violence.” 2019 WL 1916199 at *3. For that reason, Count
Three is dismissed.$

IV. Conclusion

For the foregoing reasons, Tucker’s motions to preclude the

Government's expert testimony regarding ballistics and STRmix analyses are

denied and Tucker’s motion to dismiss Count Three is granted.

 

SO ORDERED.
SVs
Dated: January 8, 2020 / S
Brooklyn, NY {~—\"

 

Sterling Johnson, Jr., U.S.D,J.

 

3 The Court makes no decision at this time as to the relevance of the Government's
ballistics evidence following this ruling.

19

 

Fod4e

 

 

 

 
